EXHIBIT 10.1


INVESTMENT ADVISORY AGREEMENT


This INVESTMENT ADVISORY AGREEMENT (this “Agreement”) is entered into on this
30th day of April, 2011 (the “Effective Date”) by and between MACC PRIVATE
EQUITIES INC., a corporation organized under the laws of the State of Delaware
(the “Company”), and INVESTAMERICA INVESTMENT ADVISORS, INC., a corporation
organized under the laws of the State of Delaware (“InvestAmerica”).


R E C I T A L S


WHEREAS, the Company is a closed-end investment company that has elected to be
regulated as a business development company (a “BDC”) under the Investment
Company Act of  1940, as amended (the “1940 Act”);


WHEREAS, InvestAmerica is qualified to provide investment advisory services to
the Company and is registered as an investment advisor under the Investment
Advisers Act of 1940, as amended; and


WHEREAS, the Company desires to engage InvestAmerica to serve as its investment
advisor on an interim basis for a period of no more than 150 days as provided in
Rule 15a-4 adopted under the 1940 Act.


A G R E E M E N T


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the parties hereto agree as follows:


Section 1.  Definitions.


1.1           The “1940 Act” has the meaning set forth in the first recital
hereof.


1.2           “Affiliate” shall have the meaning given under the 1940 Act.


1.3           “Assets Under Management” shall mean the total value of the
Company’s assets managed by InvestAmerica under this Agreement.


1.4            “GAAP” shall mean generally accepted accounting principles in the
United States.


1.5           “Portfolio Company” or “Portfolio Companies” shall mean any entity
in which the Company may make an investment and with respect to which
InvestAmerica will be providing services pursuant hereto, which investments may
include ownership of capital stock, loans, receivables due from a Portfolio
Company or other debtor on sale of assets acquired in liquidation and assets
acquired in liquidation of any Portfolio Company.


1.6           “SEC” shall mean the United States Securities and Exchange
Commission.

 
 
 

--------------------------------------------------------------------------------

 





Section 2.                      Investment Advisory Engagement. The Company
hereby engages InvestAmerica as its investment advisor.


2.1           As such, InvestAmerica will:


(a)  Manage, render advice with respect to, and make decisions regarding the
acquisition and disposition of securities in accordance with applicable law and
the Company’s investment policies as set forth in writing by the Board of
Directors, to include (without limitation) review of appropriate investment
legal documentation, presentations of Portfolio Company follow-on investments to
the Company’s Board of Directors (when and as required), closing of Portfolio
Company follow-on investments, monitoring and management of Portfolio Company
investments and exits, preparation of valuations, management of relationships
with the SEC, shareholders, outside auditors (as applicable), and the provision
of other services appropriate to the management of a BDC;


(b)  Make available and, if requested by Portfolio Companies, render managerial
assistance to, and exercise management rights in, such Portfolio Companies and
entities as appropriate to maximize return for the Company and to comply with
regulations;


(c)  Maintain office space and facilities to the extent required by
InvestAmerica to provide adequate management services to the Company;


(d)  Maintain the books of account and other records and files for the Company,
but not to include auditing services; and


(e)  Report to the Company’s Board of Directors, or to any committee or officers
acting pursuant to the authority of the Board, at such reasonable times and in
such reasonable detail as the Board deems appropriate in order to enable the
Company to determine that investment policies are being observed and implemented
and that the obligations of InvestAmerica hereunder are being fulfilled. Any
follow-on Portfolio Company investment undertaken by InvestAmerica pursuant
hereto and any other activities undertaken by InvestAmerica on behalf of the
Company shall at all times be subject to applicable law and any directives of
the Company’s Board of Directors or any duly constituted committee or officer
acting pursuant to the authority of the Company’s Board of Directors.


2.2           InvestAmerica will be responsible for the following expenses:  its
staff salaries and fringe benefits, office space, office equipment and
furniture, communications, travel, meals and entertainment, conventions,
seminars, office supplies, dues and subscriptions, hiring fees, moving expenses,
repair and maintenance, employment taxes, in-house accounting expenses and minor
miscellaneous expenses.


InvestAmerica will pay for its own account all expenses incurred in rendering
the services to be rendered hereunder.  Without limiting the generality of the
foregoing, InvestAmerica will pay the salaries and other employee benefits of
the persons in its organization

 
 
2

--------------------------------------------------------------------------------

 

whom it may engage to render such services, including without limitation,
persons in its organization who may from time to time act as officers of the
Company.


2.3           In connection with the services provided, InvestAmerica will not
be responsible for the following expenses which shall be the sole responsibility
of the Company and will be paid promptly by the Company:  auditing fees; all
legal expenses, including those related to Portfolio Company investments;
interest on debt; fees to the Company and its directors and Board fees; any fees
owed or paid to the Company or fund managers; any and all expenses associated
with property of a Portfolio Company taken or received by the Company or on its
behalf as a result of its investment in any Portfolio Company; all
reorganization expenses of the Company; the fees and disbursements of the
Company’s counsel, accountants, custodian, transfer agent and registrar; fees
and expenses incurred in producing and effecting filings with federal and state
securities administrators; costs of periodic reports to, and other
communications with the Company’s shareholders; fees and expenses of members of
the Company’s Board of Directors who are not directors, officers,  employees or
Affiliates of InvestAmerica or of any entity which is an Affiliate of
InvestAmerica ; premiums for the fidelity bond, if any, maintained by
InvestAmerica pursuant to Section 17 of the 1940 Act; premiums for directors and
officers insurance maintained by the Company; all transaction costs incident to
the acquisition, management and protection of and disposition of securities by
the Company; and any other expenses incurred by or on behalf of the Company that
are not expressly payable by InvestAmerica under Section 2.2. above.


Section 3.                      Nonexclusive Obligations; Co-investments.


3.1           The obligations of InvestAmerica to the Company are not
exclusive.  InvestAmerica and its Affiliates, may in their discretion, manage
other venture capital funds and render the same or similar services to any other
person or persons who may be making the same or similar investments. The parties
acknowledge that InvestAmerica will not make any new investments on behalf of
the Company.  Neither InvestAmerica nor any of its Affiliates shall in any
manner be liable to the Company by reason of the activities of InvestAmerica or
its Affiliates on behalf of other persons and funds as described in this
paragraph and any conflict of interest arising therefrom is hereby expressly
waived.


3.2           Should InvestAmerica or any of its Affiliates agree to perform or
undertake any investment management services described in Section 3.1 for any
registered or unregistered investment company in addition to the Company,
InvestAmerica will notify the Company, in writing, not later than the
commencement of such agreement or the initial provision of such services.


3.3           Any such investment management services and any co-investments
shall at all times be provided in strict accordance with rules and regulations
under the 1940 Act, InvestAmerica’s asset allocation policy required thereunder
and any exemptive order thereunder applicable to the Company.

 
 
 
3

--------------------------------------------------------------------------------

 

Section 4.                      Services to Portfolio Companies.


4.1           It is acknowledged that as a part of the services to be provided
by InvestAmerica hereunder, certain of its employees, representatives and agents
will act as members of the board of directors of individual Portfolio Companies,
will vote the shares of the capital stock of Portfolio Companies, and make other
decisions which may effect the near-and the long-term direction of a Portfolio
Company. Unless otherwise restricted hereafter by the Company in writing, in
regard to such actions and decisions the Company hereby appoints InvestAmerica
(and such officers, directors, employees, representatives and agents is it shall
designate) as its proxy, as a result of which InvestAmerica shall have the
authority, in its performance of this Agreement, to make decisions and to take
such actions, without specific authority from the Board of Directors of the
Company, as to all matters which are not hereby restricted.


4.2           All fees, including director’s fees that may be paid by or for the
account of a Portfolio Company, will be treated as commitment fees or management
fees and will be received by the Company, pro rata to its participation in such
transaction.  InvestAmerica will be allowed to be reimbursed by Portfolio
Companies for all direct expenses associated with due diligence and management
of portfolio investments (travel, meals, lodging, etc.).


4.3           The sole and exclusive compensation to InvestAmerica for its
services to be rendered hereunder will be in the form of a management fee as
provided in Section 5.  Should any officer, director, employee or Affiliate of
InvestAmerica serve as a member of the Board of Directors of the Company, such
officer, director, employee or Affiliate of InvestAmerica shall not receive
compensation as a member of the Board of Directors of the Company.


Section 5.                      Management Fees.


5.1           During the term of this Agreement, the Company will pay
InvestAmerica monthly in arrears, a management fee equal to 1.0% per annum of
the Assets Under Management.
     
Section 6.                      Liability and Indemnification of InvestAmerica.


6.1           Neither InvestAmerica, nor any of its officers, directors,
shareholders, employees, agents or Affiliates, whether past, present or future
(collectively, the “Indemnified Parties”), shall be liable to the Company, or
any of its Affiliates for any error in judgment or mistake of law made by the
Indemnified Parties in connection with any investment made by or for the
Company, provided such error or mistake was not made in bad faith or as a result
of gross negligence or willful misconduct of the Indemnified Parties.  The
Company confirms that in performing services hereunder, InvestAmerica will be an
agent of the Company for the purpose of the indemnification provisions of the
Bylaws of the Company subject, however, to the same limitations as though
InvestAmerica were a director or officer of the Company.  InvestAmerica shall
not be liable to the Company, its shareholders or its creditors, except for
violations of law or for conduct which would preclude InvestAmerica from being
indemnified under such provisions.  The provisions of this Section 6.1 shall
survive termination of this Agreement.

 
 
 
4

--------------------------------------------------------------------------------

 

6.2           Individuals who are Affiliates of InvestAmerica and are also
officers or directors of the Company as well as other InvestAmerica officers
performing duties within the scope of this Agreement on behalf of the Company
will be covered by any directors and officers insurance policy maintained by the
Company.
 
        Section 7.                      Approval; Term.


Consistent with Rule 15a-4 adopted under the 1940 Act, this Agreement shall
continue in effect for a period of 150 days from the Effective Date, unless
sooner terminated as provided for herein.  The parties acknowledge the Company's
intent to wind up its affairs, and this Agreement will terminate upon
termination of the Company's existence.  The foregoing notwithstanding, this
Agreement may be terminated by the Company at any time, without payment of any
penalty, on sixty (60) days’ written notice to InvestAmerica if the decision to
terminate has been made by the Board of Directors or by vote of the holders of a
majority, as defined in the 1940 Act, of the Company’s outstanding voting
securities.


InvestAmerica may also terminate this Agreement on sixty (60) days’ written
notice to the Company; provided, however, that InvestAmerica may not so
terminate this Agreement unless another investment advisory agreement has been
approved by the vote of a majority, as defined in the 1940 Act, of the Company’s
outstanding shares and by the Board of Directors, including a majority of
members who are not parties to such agreement or interested persons of any such
party.  Upon receipt of any such notice from InvestAmerica, the Company will in
good faith use its best efforts to cause an advisory agreement to be entered
into by the Company with a suitable investment adviser.


Section 8.                      Assignment.


This Agreement may not be assigned by any party without the written consent of
the other and any assignment, as defined in the 1940 Act, by InvestAmerica shall
automatically terminate this Agreement.


Section 9.                      Amendments.


This Agreement may be amended only by an instrument in writing executed by all
parties and otherwise in accordance with the 1940 Act.


Section 10.                      Governing Law.


This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware.




[Signature Page Follows]

 
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first above written.
 

 
THE COMPANY:
MACC PRIVATE EQUITIES INC.
A Delaware corporation
         
 
By:
/s/ Michael W. Dunn      
Michael W. Dunn
     
Chairman of the Board
         





 



 
INVESTAMERICA:
INVESTAMERICA INVESTMENT ADVISORS, INC.
A Delaware corporation
         
 
By:
/s/  David R. Schroder      
Name: David R. Schroder
     
Title: President










 
 
 
6

--------------------------------------------------------------------------------

 
